Name: 88/631/EEC: Commission Decision of 1 December 1988 amending for the fourth time Commission Decision 87/361/EEC recognizing certain parts of the territory of the French Republic as being officially swine-fever free (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  regions of EU Member States;  agricultural activity;  environmental policy
 Date Published: 1988-12-20

 Avis juridique important|31988D063188/631/EEC: Commission Decision of 1 December 1988 amending for the fourth time Commission Decision 87/361/EEC recognizing certain parts of the territory of the French Republic as being officially swine-fever free (Only the French text is authentic) Official Journal L 350 , 20/12/1988 P. 0057 - 0058COMMISSION DECISION of 1 December 1988 amending for the fourth time Commission Decision 87/361/EEC recognizing certain parts of the territory of the French Republic as being officially swine-fever free (Only the French text is authentic) (88/631/EEC) (88/631/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 80/1095/EEC of 11 November 1980 laying down conditions designed to render and keep the territory of the Community free from classical swine fever (1), as last amended by Directive 87/487/EEC (2), and in particular Article 7 (2) thereof, Having regard to Commission Decision 88/567/EEC of 3 November 1988 approving the plan for the eradication of classical swine fever presented by France (3), Whereas, following a favourable development in the disease situation, the Commission adopted Decision 87/361/EEC (4), as last amended by Decision 88/517/EEC (5), recognizing certain parts of the territory of the French Republic as officially swine-fever free; Whereas certain other parts of the territory of the French Republic now also fulfill the conditions as laid down in Article 7 of Decision 80/1095/EEC, and, consequently, may also be recognized as officially swine-fever free; Whereas for the reasons of clarity, it is desirable to present a new Annex whih brings together regions in France recognized as officially free from classical swine fever, Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 87/361/EEC is replaced by the Annex to this Decision. Article 2 This Decision is addressed to the French Republic. Done at Brussels, 1 December 1988. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 325, 1. 12. 1980, p. 1. (2) OJ No L 280, 3. 10. 1987, p. 24. (3) OJ No L 310, 16. 11. 1988, p. 35. (4) OJ No L 194, 15. 7. 1987, p. 31. (5) OJ No L 283, 18. 10. 1988, p. 32. ANNEX Regions of France which are recognized as officially swine-fever free. Ain, Aisne, Allier, Alpes-de-Haute-Provence, Hautes-Alpes, Alpes-maritimes, ArdÃ ¨che, Ardennes, AriÃ ¨ge, Aube, Aude, Aveyron, Bouches-du-RhÃ ´ne, Calvados, Cantal, Charente, Charente-Maritime, Cher, CorrÃ ¨ze, CÃ ´te-d'Or, CÃ ´tes-du-Nord, Creuse, Dordogne, Doubs, DrÃ ´me, Eure, Eure-et-Loir, FinistÃ ¨re, Gard, Haute-Garonne, Gers, Gironde, HÃ ©rault, Ille-et-Vilaine, Indre-et-Loire, IsÃ ¨re, Jura, Landes, Loir-et-Cher, Loire, Haute-Loire, Loire-Atlantique, Loiret, Lot, Lot-et-Garonne, LozÃ ¨re, Maine-et-Loire, Manche, Marne, Haute-Marne, Mayenne, Meurthe-et-Moselle, Meuse, Morbihan, Moselle, NiÃ ¨vre, Nord, Oise, Orne, Pas-de-Calais, Puy-de-DÃ ´me, PyrÃ ©nÃ ©es-Atlantiques, Hautes-PyrÃ ©nÃ ©es, PyrÃ ©nÃ ©es-Orientales, Bas-Rhin, Haut-Rhin, RhÃ ´ne, Haute-SaÃ ´ne, SaÃ ´ne-et-Loire, Sarthe, Savoie, Haute-Savoie, Seine-Maritime, Deux-SÃ ¨vres, Somme, Tarn, Tarn-et-Garonne, Var, Vaucluse, VendÃ ©e, Vienne, Haute-Vienne, Vosges, Yonne, Territoire de Belfort, Ville de Paris, Seine-et-Marne, Yvelines, Essonne, Hauts-de-Seine, Seine-Saint-Denis, Val-de-Marne, Val d'Oise.